UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 10-K [X} ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For Fiscal YearEndedDecember 31, Commission File Number 333-159577 Mountain Renewables, Inc. (Exact name of registrant as specified in its charter) COLORADO 37-1563401 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 1772 Grape Street, Denver, Colorado 80220 (Address of principal executive offices) (Zip code) (720) 341-8235 (Registrant's telephone number, including area code) Securities Registered under Section 12(b) of the Exchange Act: None Securities Registered under Section 12(g) of the Exchange Act: Common Stock, $.001 par value Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.
